Title: John Wayles Eppes to Thomas Jefferson, 6 February 1820
From: Eppes, John Wayles
To: Jefferson, Thomas


					
						
							Dear Sir,
							
								Mill Brook
								Feb. 6. 1820.
							
						
						While Francis was here I heard with considerable regret that his cousin Wayles and himself had quarreled and were not on speaking terms—From Francis’s Representation of the circumstances I consider Wayles as the aggressor. I do not however consider this circumstance as important. Disputes between near connections reflect no credit on either. I take the liberty therefore of asking that you will use your influence with both Francis & Wayles to have the past buried in oblivion & the cordiality & friendship which ought to be cherished by such near connections restored—
						
						I have suffered most severely from bad health. The complaint in my head still continues and renders me alike unfit for business or pleasure. Hitherto while at home I have been accustomed to take an active personal share in the management of my affairs.  as you are a Farmer it is unnecessary to say that that active personal attention is essential to render a Farm interesting as an occupation. During the present winter we have had so much damp weather that, very often I have not been out of my yard for ten or twelve days at a time. I pass my time in a sort of idle dream and trash reading constitutes my only occupation—I have never known (until from bodily infirmity, I have been unable to attend to my affairs) how much an object of pity is the man who either from necessity or choice passes through life without active employment.
						I gave to Francis money to pay Mr Laporte and Mr Stack and 50 dollars pocket money. You promised to procure for him a mattress &c—This I understand from Francis has been done—If you will be so good as to inform me of the amount it cost the amount shall be placed in Richmond subject to your order—
						Francis mentioned to me that you were anxious to get some silver perch for your Fish pond—I have written to Archer Thweatt at Eppington to know whether they can be procured in that neighbourhood with certainty. Archer Eppes who lives at city point could I know procure for you any quantity & would take great pleasure in doing it—My Father got his originally from that neighbourhood and to send direct from monticello the distance would not be much greater than to Eppington.
						I have thought that as you pass some time in Bedford occasionally & the young ladies with you the Harpsicord might afford amusement to you and them—The Box which belongs to it is here in which it could be packed. If you think it worth sending by one of your teams while passing to Bedford I shall feel great pleasure in your accepting it—It wants nothing but some new strings and is of no use here, as mrs Eppes does not play—   Present me to the family & accept yourself my best wishes.
						
							With respect and esteem I am yours sincerely
							
								Jno: W: Eppes
							
						
					
					
						PS.
						Archer Epes fishes a Sein immediately at the mouth of Appamattox—by Sending your team to Varina the fish could be brought from city point by water to that place—Mr Epes I know takes great numbers of fine large Silver Perch—They abound more in Appamattox than James River—I have written to him today—
					
				